Exhibit 99.1 POSTMEDIA NETWORK CANADA CORP. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 (UNAUDITED) Issued: July 10, 2014 1 POSTMEDIA NETWORK CANADA CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands of Canadian dollars, except per share amounts) For the three months ended For the nine months ended May 31, May 31, (revised - note 2) (revised - note 2) Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Other operating Operating income before depreciation, amortization, impairment and restructuring (note 3) Depreciation Amortization Impairments (note 4) - - Restructuring and other items (notes 7 and 9) Operating loss ) Interest expense Net financing expense relating to employee benefit plans (note 9) Gain on disposal of property and equipment ) (Gain) loss on derivative financial instruments ) Foreign currency exchange (gains) losses ) Loss before income taxes ) Provision for income taxes - Net loss attributable to equity holders of the Company ) Loss per share attributable to equity holders of the Company (note 10): Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) The notes constitute an integral part of the interim condensed consolidated financial statements. 2 POSTMEDIA NETWORK CANADA CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended For the nine months ended May 31, May 31, (revised - note 2) (revised - note 2) Net loss attributable to equity holders of the Company ) Amounts subsequently reclassified to the statement of operations Gain on valuation of derivative financial instruments, net of tax of nil Amounts not subsequently reclassified to the statement of operations Net actuarial gains (losses) on employee benefits, net of tax of nil (note 9) Other comprehensive income (loss) 1 ) ) Comprehensive loss attributable to equity holders of the Company ) The notes constitute an integral part of the interim condensed consolidated financial statements. 3 POSTMEDIA NETWORK CANADA CORP. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) (In thousands of Canadian dollars) As at May 31, As at August 31, (revised - note 2) ASSETS Current Assets Cash Accounts receivable Inventory Current portion of derivative financial instruments (notes 5 and 12) Prepaid expenses and other assets Total current assets Non-Current Assets Property and equipment Asset held-for-sale Derivative financial instruments (note 5) Other assets Intangible assets Goodwill Total assets LIABILITIES AND EQUITY Current Liabilities Accounts payable and accrued liabilities (note 6) Provisions (note 7) Deferred revenue Current portion of long-term debt (note 8) Total current liabilities Non-Current Liabilities Long-term debt (note 8) Other non-current liabilities (notes 9 and 11) Provisions (note 7) Deferred income taxes Total liabilities Equity Capital stock Contributed surplus (note 11) Deficit ) ) Accumulated other comprehensive loss ) ) Total equity Total liabilities and equity Subsequent event (note 13) The notes constitute an integral part of the interim condensed consolidated financial statements. 4 POSTMEDIA NETWORK CANADA CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (In thousands of Canadian dollars) For the nine months ended May 31, 2014 Capital stock Contributed surplus Deficit Accumulated other comprehensive loss Total Equity Balance as at August 31, 2013 (revised - note 2) ) ) Net loss attributable to equity holders of the Company - - ) - ) Other comprehensive income (loss) - - ) ) Comprehensive income (loss) attributable to equity holders of the Company - - ) ) Share-based compensation plans (note 11) - - - Balance as at May 31, 2014 ) ) For the nine months ended May 31, 2013 (revised - note 2) Capital stock Contributed surplus Deficit Accumulated other comprehensive loss Total Equity Balance as at August 31, 2012 ) ) Net loss attributable to equity holders of the Company - - ) - ) Other comprehensive income (loss) - - Comprehensive income (loss) attributable to equity holders of the Company - - ) ) Share-based compensation plans (note 11) - - - Balance as at May 31, 2013 ) ) The notes constitute an integral part of the interim condensed consolidated financial statements. 5 POSTMEDIA NETWORK CANADA CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended For the nine months ended May 31, May 31, (revised - note 2) (revised - note 2) CASH GENERATED (UTILIZED) BY: OPERATING ACTIVITIES Net loss attributable to equity holders of the Company ) Items not affecting cash: Depreciation Amortization Impairments (note 4) - - (Gain) loss on derivative financial instruments ) Non-cash interest Gain on disposal of property and equipment ) Non-cash foreign currency exchange (gains) losses ) Share-based compensation plans and other long-term incentive plan expense (note 11) Net financing expense relating to employee benefit plans (note 9) Non-cash compensation expense of employee benefit plans (note 9) - - Employee benefit funding in excess of compensation expense (note 9) ) - ) - Settlement of foreign currency interest rate swap designated as a cash flow hedge - - - ) Net change in non-cash operating accounts Cash flows from operating activities INVESTING ACTIVITIES Net proceeds from the sale of property and equipment, intangible assets and asset held-for-sale Additions to property and equipment ) Additions to intangible assets ) Cash flows from investing activities ) ) ) FINANCING ACTIVITIES Repayment of long-term debt ) Debt issuance costs - - - ) Cash flows from financing activities ) Net change in cash Cash at beginning of period Cash at end of period Supplemental disclosure of operating cash flows Interest paid Income taxes paid - The notes constitute an integral part of the interim condensed consolidated financial statements. 6 POSTMEDIA NETWORK CANADA CORP. NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 (In thousands of Canadian dollars, except as otherwise noted) 1. DESCRIPTION OF BUSINESS Postmedia Network Canada Corp. (“Postmedia” or the “Company”) is a holding company that has a 100% interest in its subsidiary Postmedia Network Inc. (“Postmedia Network”). The Company was incorporated on April 26, 2010, pursuant to the Canada Business Corporations Act. The Company’s head office and registered office is 365 Bloor Street East, 12th Floor, Toronto, Ontario. The Company’s operations consist of both news and information gathering and dissemination operations, with products offered in major Canadian markets and a number of regional and local markets in Canada through a variety of print, web, tablet and smartphone platforms, and digital media and online assets including thecanada.com website, each newspaper’s online website and Infomart, the Company’s media monitoring service.The Company supports these operations through a variety of centralized shared services.The Company has one operating segment for financial reporting purposes, the Newspaper segment. The Newspaper segment’s revenue is primarily from advertising and circulation/subscription revenue.The Company’s advertising revenue is seasonal.Historically, advertising revenue and accounts receivable are typically highest in the first and third fiscal quarters, while expenses are relatively constant throughout the fiscal year. 2. BASIS OF PRESENTATION These interim condensed consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and International Accounting Standard (“IAS”) 34 – Interim Financial Reporting. The accounting policies applied in the preparation of these interim condensed consolidated financial statements are the same as those used in the Company’s annual audited consolidated financial statements except for the changes in accounting policies noted below. In addition, these interim condensed consolidated financial statements do not include all the information and disclosures required in the annual audited consolidated financial statements and accordingly should be read in conjunction with the Company’s audited consolidated financial statements for the years ended August 31, 2013, 2012 and 2011. These interim condensed consolidated financial statements were approved by the Board of Directors (the “Board”) on July 10, 2014. 7 Critical accounting estimates The preparation of financial statements in accordance with IFRS requires management to make estimates, assumptions and judgements that affect the reported amounts of assets and liabilities, related amounts of revenues and expenses, and disclosure of contingent assets and liabilities. Although these estimates, assumptions and judgements are based upon management’s best knowledge of the amount, event or actions; actual results could differ from those estimates, assumptions and judgements. The critical accounting estimates are not materially different from those disclosed in the Company’s audited consolidated financial statements for the years ended August 31, 2013, 2012 and 2011, except as described below: Employee future benefits The cost of defined benefit pension benefit plans, post-retirement benefit plans and other long-term employee benefit plans and the present value of the defined benefit obligation are determined using actuarial valuations. An actuarial valuation involves making various assumptions including mortality rates. In July 2013, the Canadian Institute of Actuaries (“CIA”) issued a draft report proposing new mortality tables for use in the valuation of Canadian pension and benefit plans. On October 31, 2013 the CIA announced that the use of current mortality tables without adjustment would only be appropriate if supported by credible experience, the characteristics of the specific plan, or other quantifiable experience. As a result, during the three months ended November 30, 2013, the Company modified the mortality tables used to value the defined benefit pension benefit and post-retirement benefit obligations which resulted in an actuarial loss of $15.6 million recorded in other comprehensive income with an offsetting increase in other non-current liabilities. In February 2014, the CIA issued final mortality tables and the Company assessed the impact of the revisions and determined that no further adjustments were required. The change in mortality rate assumptions is expected to result in increased funding valuation obligations as well as increased defined benefit plan expense in future years. Changes in accounting policies The Company has adopted the following new and amended standards effective September 1, 2013. The comparative interim condensed consolidated financial statements have been revised as applicable to reflect the adopted standards as described below. (i) IFRS 13 – Fair Value Measurement IFRS 13 – Fair Value Measurement establishes a single source of guidance for fair value measurement across all IFRS standards. IFRS 13 defines fair value, provides guidance on measurement and introduces certain disclosure requirements. The Company adopted IFRS 13 on September 1, 2013 on a prospective basis. The adoption of IFRS 13 did not result in any measurement adjustments or changes to the valuation techniques used by the Company. The Company has included the required interim disclosures in note 12 of these interim condensed consolidated financial statements. 8 (ii) IAS 19 – Employee Benefits (Amended) IAS 19 – Employee Benefits (Amended) includes a number of changes related to the recognition and measurement of defined benefit employee benefit plans. The amendments introduce a net interest approach that replaces the expected return on plan assets and interest costs on the defined benefit obligation with a single net interest component which will be determined based on the application of the discount rate on the net defined benefit obligation.The amendments also require the recognition of all past service costs in profit or loss when the employee benefit plan is amended.The Company adopted IAS 19 on September 1, 2013 on a retrospective basis back to September 1, 2011.The adoption of IAS 19 has resulted in an adjustment to the opening deficit as at September 1, 2011 to reflect previously unrecognized past service costs. Additionally, the comparative figures in these interim condensed consolidated financial statements have been revised as illustrated in the tables below to reflect the amended standard. The amended standard also clarifies when an employer offers voluntary termination benefits that the obligating event under such termination benefits is deemed to have occurred when an entity can no longer withdraw the offer. This resulted in a decrease to restructuring and other items of $10.5 million in the three months ended May 31, 2013 and a corresponding increase to restructuring and other items of $10.5 million in the three months ended August 31, 2013. The following tables provide the impact on the comparative financial information in the interim condensed consolidated financial statements for the three and nine months ended May 31, 2014 and 2013: Effect on comprehensive income attributable to equity holders of the Company Three months ended May 31, Nine months ended May 31, Net loss attributable to equity holders of the Company as previously reported ) ) IAS 19 amendments (increasing) decreasing reported net loss Compensation ) ) Restructuring and other items Net financing expense relating to employee benefit plans ) ) Total IAS 19 amendments decreasing reported net loss Net loss attributable to equity holders of the Company revised (1) ) ) Comprehensive loss attributable to equity holders of the Company as previously reported ) ) IAS 19 amendments decreasing reported comprehensive loss Impact of IAS 19 amendments to net loss Net actuarial gains on employee benefits Total IAS 19 amendments decreasing reported comprehensive loss Comprehensive loss attributable to equity holders of the Company revised ) ) These adjustments decreased basic and diluted net loss per share attributable to equity holders of the Company for the three and nine months ended May 31, 2013 by $0.14 per share and $0.22 per share, respectively. 9 Effect on the consolidated statements of financial position Increase August 31, August 31, September 1, Other non-current liabilities Deficit (iii) IFRS 10 – Consolidated Financial Statements IFRS 10 – Consolidated Financial Statements replaces SIC-12 Consolidation – Special Purpose Entities and parts of IAS 27 – Consolidated and Separate Financial Statements and introduces a new definition of control that is intended to provide more consistent guidance in the determination of whether control exists and whether or not an entity should be included within the consolidated financial statements. The adoption of this standard did not have an impact on the interim condensed consolidated financial statements. Accounting standards issued but not yet effective The Company has not early adopted the following new standards and the impacts on the consolidated financial statements have not yet been determined: (i) IFRS 9 – Financial Instruments IFRS 9 – Financial Instruments was issued in November 2009 and is the same as disclosed in the audited consolidated financial statements for the years ended August 31, 2013, 2012 and 2011, except, for the addition of a new hedge accounting model and the removal of the mandatory effective date of implementation. (ii) IFRS 15 – Revenue from Contracts with Customers IFRS 15 – Revenue from Contracts with Customers was issued in May 2014 and is a new standard that specifies the steps and timing for entities to recognize revenue as well as requiring them to provide more informative, relevant disclosures. IFRS 15 replaces IAS 11 - Construction Contracts and IAS 18 - Revenue, as well as various IFRIC and SIC interpretations regarding revenue. The standard is required to be applied for annual periods beginning on or after January 1, 2017, with earlier adoption permitted. (iii) IFRIC 21 – Levies IFRIC 21 – Levies clarifies the timing for the accounting of a liability that is imposed by governments should be based on the activity in the legislation that triggers the payment. This standard is required to be applied retrospectively for annual periods beginning on or after January 1, 2014, with earlier adoption permitted. 10 3. OPERATING INCOME BEFORE DEPRECIATION, AMORTIZATION, IMPAIRMENT AND RESTRUCTURING The Company presents operating income before depreciation, amortization, impairment and restructuring, in the condensed consolidated statement of operations, to assist users in assessing financial performance. The Company’s management and Board use this measure to evaluate consolidated operating results and to assess the ability of the Company to incur and service debt. In addition, this measure is used to make operating decisions as it is an indicator of how much cash is being generated by the Company and assists in determining the need for additional cost reductions, evaluation of personnel and resource allocation decisions. Operating income before depreciation, amortization, impairment and restructuring is referred to as an additional IFRS measure and may not be comparable to similar measures presented by other companies. 4. IMPAIRMENTS The Company’s impairments for the three and nine months ended May 31, 2014 and 2013 consist of the following: For the three months ended For the nine months ended May 31, May 31, Impairment testing of goodwill and indefinite life intangible assets Goodwill - - Intangible assets - mastheads Other impairments Property and equipment - land and building - - Impairments - - Impairment testing of goodwill and indefinite life intangible assets During the three months ended May 31, 2014, the Company completed its annual impairment testing for goodwill and indefinite life intangible assets as at May 31, 2014 (the “Annual Impairment Test”) based on management's best estimates of market participant assumptions including weighted average cost of capital (“WACC”). The recoverable amounts, determined based on fair value less costs of disposal, of the goodwill cash generating unit (“Goodwill CGU”) and individual cash generating units ("CGU" or "CGUs"), which are primarily individual newspapers, were determined by utilizing a discounted cash flow approach using cash flow projections based upon financial forecasts prepared by management covering a three year period. The future cash flows are based on management’s best estimate using market participant assumptions considering historical and expected operating plans, current strategies, economic conditions, and the general outlook for the industry and markets in which the Goodwill CGU and individual CGUs operate. Cash flows beyond the three year period are extrapolated using estimated growth rates. 11 The after tax discount rate and terminal growth rate used by the Company for the purpose of the Annual Impairment Test for the Goodwill CGU and each of the individual CGUs was 13.2% and 0.0%, respectively (June 30, 2013 - 13.4% and 0.0%, respectively). The after tax discount rate represents a WACC for comparable companies operating in the Company’s industry, based on publicly available information. The WACC is a market participant estimate of the overall required rate of return on an investment for both debt and equity owners and serves as the basis for developing an appropriate discount rate. Determination of the WACC requires separate analysis of the cost of equity and debt, and considers a market participant risk premium based on an assessment of risks related to the projected cash flows of the Company’s CGUs. The terminal growth rate does not exceed the long-term terminal growth rate for the business in which the Company’s CGUs operate. Based on the Annual Impairment Test the Company concluded there was no impairment of the Goodwill CGU and the reasonable range of recoverable amounts for the Goodwill CGU, based on the high end of the range, was greater than its carrying value by an excess of $67.6 million (or 9.8%). For the Goodwill CGU, a 0.5% increase in the discount rate and 0.5% reduction in the terminal growth rate, assuming a constant cash flow margin, would result in the carrying amount exceeding the reasonable range for the recoverable amount. In addition, based on the Annual Impairment Test, the Company concluded there were no impairments of its individual CGU’s and the reasonable range of recoverable amounts for the individual CGUs, based on the high end of the range, were greater than their carrying values. However, for two CGUs, if the discount rate were to increase by 0.5% or if the terminal growth rate declined by 0.5%, assuming a constant cash flow margin, the carrying amount of the CGUs would exceed the reasonable range for the recoverable amount. For all other CGUs, no reasonably possible change in assumption would cause the recoverable amount to fall below the carrying value. The Company considered the reasonability of the fair value less costs of disposal results, calculated using the discounted cash flow approach, by comparing them to transaction multiples with other companies in the industry and found the results under the discounted cash flow approach to be reasonable. Management has developed certain cost saving initiatives which have been incorporated in the financial forecasts noted above. If these initiatives are not successful the forecasted operating cash flows may be reduced which may result in an impairment and such impairment, if any, may be material. As at May 31, 2013, as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market the Company performed an interim impairment analysis (the “Interim Impairment Analysis”), which utilized the same market participant assumptions as those disclosed for the June 30, 2013 annual impairment test, and concluded certain of its assets were impaired. Based on the Interim Impairment Analysis the Company concluded the carrying value of the Goodwill CGU was less than its recoverable amount and recorded an impairment charge relating to its goodwill of $73.9 million for the three and nine months ended May 31, 2013. In addition, as a result of the Interim Impairment Analysis, the Company concluded the carrying value of two of its individual CGU’s were less than their recoverable amounts and recorded an impairment charge of $13.9 million pertaining to certain indefinite life intangible assets of the two individual CGU’s for the three and nine months ended May 31, 2013. There were no tax impacts as a result of the impairment charges. Other impairments During the three months ended May 31, 2013 the Company recorded an impairment loss of $6.1 million with respect to a production facility upon reclassification of the facility from property and equipment to asset held-for-sale. The production facility is no longer required due to the outsourcing of certain functions and the Company has engaged a third party to market it for sale. As at May 31, 2014 and August 31, 2013 the production facility has an estimated fair value less costs to sell of $10.5 million and is recorded in the consolidated statement of financial position as an asset held-for-sale. 12 5. DERIVATIVE FINANCIAL INSTRUMENTS As at May 31, As at August 31, Assets Embedded derivatives Foreign currency interest rate swap - designated as a cash flow hedge (1) Current portion ) ) Non-current derivative financial instruments (1) The notional principal amount outstanding on the foreign currency interest rate swap designated as a cash flow hedge as at May 31, 2014 was US$167.5 million (August 31, 2013 - US$167.5 million).During the three and nine months ended May 31, 2014 foreign currency exchange losses of $3.9 million and gains of $5.2 million, respectively (2013 – gains of $0.9 million and $8.5 million, respectively) were reclassified to the condensed consolidated statements of operations from accumulated other comprehensive loss, representing foreign currency exchange losses and gains on the notional amount of the cash flow hedging derivatives.These amounts were offset by foreign currency exchange gains and losses recognized on the US dollar denominated 12.50% Senior Secured Notes due 2018 (“Second-Lien Notes”) for the three and nine months ended May 31, 2014 and 2013.During the three and nine months ended May 31, 2014 no ineffectiveness was recognized in the condensed consolidated statements of operations related to the Company’s cash flow hedges.During the three and nine months ended May 31, 2014 losses of $1.3 million and $4.1 million, respectively (2013 - $1.7 million and $5.3 million, respectively) were reclassified from accumulated other comprehensive loss to interest expense in the condensed consolidated statements of operations related to the effect of the derivative financial instruments on the Company’s interest expense.The foreign currency interest rate swap designated as a cash flow hedge matures on July 15, 2014 and the remaining unrealized loss on valuation of derivative financial instruments that will be reclassified from accumulated other comprehensive loss to interest expense in the consolidated statement of operations is approximately $0.6 million. 6. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES As at May 31, As at August 31, Trade accounts payable Accrued liabilities Accrued interest on long-term debt Accounts payable and accrued liabilities 13 7. PROVISIONS Other Restructuring (a) provisions (b) Total Provisions as at August 31, 2013 25,680 1,243 Net charges (recoveries) (227 ) Payments (25,685 ) ) ) Provisions as at May 31, 2014 Portion due within one year (31,346
